Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida on 05/04/2021.

The application has been amended as follows: 

Claim 1) A broadcast receiving apparatus receiving a digital broadcast service which is capable of executing an application in cooperation with a broadcast program, comprising:
a receiver configured to receive a broadcast wave of the digital broadcast service; 
a separator configured to separate at least video information of a broadcast program and application-related information from the received broadcast wave;
a broadcast video decoder configured to decode the video information of the broadcast program;
an application controller configured to acquire a predetermined application based on location information acquired by referring to the application-related information;
an application processor configured to execute the acquired predetermined application to acquire additional data from a predetermined server via a network;
a video processor configured to perform a high-quality video conversion processing for making video of the broadcast program decoded by the broadcast video decoder to have higher quality, using the additional data acquired by the application processor; and
a display configured to display the video subjected to the high-quality video conversion processing, wherein 
the application controller acquires the predetermined application when determining, based on information contained in the application-related information, that the broadcast receiving apparatus can execute the high-quality video conversion processing using the additional data, and
in response to video viewing reservation and/or video recording reservation of a broadcast program performed by a user of the broadcast receiving apparatus, the application controller acquires the predetermined application cooperative with the broadcast program of the video viewing reservation and/or the video recording reservation having been performed by the user before a broadcast start time of the broadcast program of the video viewing reservation and/or the video recording reservation.

Claim 6) A method of making video of broadcast program to have higher quality using an application cooperative with the broadcast program in a broadcast receiving apparatus, comprising:
receiving a broadcast wave of a digital broadcast service;
separating at least video information of a broadcast program and application-related information from the received broadcast wave;
decoding the video information of the broadcast program;
acquiring a predetermined application based on location information acquired by referring to the application-related information;
executing the acquired predetermined application to acquire additional data from a predetermined server via a network;
performing a high-quality video conversion processing for making video of the decoded broadcast program to have higher quality using the acquired additional data; and
displaying the video subjected to the high-quality video conversion processing, wherein 
acquiring the predetermined application when determining, based on information contained in the application-related information, that the broadcast receiving apparatus can execute the high-quality video conversion processing using the additional data, and
in response to video viewing reservation and/or video recording reservation of a broadcast program performed by a user of the broadcast receiving apparatus, acquiring the predetermined application cooperative with the broadcast program of the video viewing reservation and/or the video recording reservation having been performed by the user before a broadcast start time of the broadcast program of the video viewing reservation and/or the video recording reservation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A broadcast receiving apparatus receiving a digital broadcast service which is capable of executing an application in cooperation with a broadcast program, comprising a receiver configured to receive a broadcast wave of the digital broadcast service, a separator configured to separate at least video information of a broadcast program and application-related information from the received broadcast wave, a broadcast video decoder configured to decode the video information of the broadcast program, an application controller configured to acquire a predetermined application based on location information acquired by referring to the application-related information, an application processor configured to execute the acquired predetermined application to acquire additional data from a predetermined server via a network, a video processor configured to perform a high-quality video conversion processing for making video of the broadcast program decoded by the broadcast video decoder to have higher quality, using the additional data acquired by the application processor, and a display configured to display the video subjected to the high-quality video conversion processing, wherein the application controller acquires the predetermined application when determining, based on information contained in the application-related information, that the broadcast receiving apparatus can execute the high-quality video conversion processing using the additional data, and in response to video viewing reservation and/or video recording reservation of a broadcast program performed by a user of the broadcast receiving apparatus, the application controller acquires the predetermined application cooperative with the broadcast program of the video viewing reservation and/or the video recording reservation having been performed by the user before a broadcast start time of the broadcast program of the video viewing reservation and/or the video recording reservation, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
05/26/2021